DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1)	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

2)	This communication is in response to Applicant’s amended claims and remarks filed 16 March 2021, with the following claim status:

			Claims originally withdrawn:  1-12
Claims previously presented: 15-16 and 19
Claims cancelled:  14 and 17-18
Claims amended:  13 and 20
Claims newly added:  21
Claims 13, 15-16 and 19-21 are allowed.

Claim Rejections - 35 USC § 112
3)	Applicant’s amendment to remove the phrase “in clear form” is sufficient for the previous rejection under 35 U.S.C 112 to be withdrawn.

Claim Rejections - 35 USC § 103
4)	The Applicant’s remarks and amendment to cancel claim 14 and incorporate the language into claim 13 are persuasive for the previous rejections under 35 U.S.C 103 to be withdrawn.  

EXAMINER’S AMENDMENT
5)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

AMENDMENT TO THE CLAIMS
                1-12.      (Cancelled)
                
Allowable Subject Matter
6)	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, in the Final Office Action dated 17 September 2021, U.S. PG Publication No. 20120060028 A1 from Furukawa, (hereinafter referred to as Furukawa), in view of U.S. PG Publication No. 20070168293 A1 from Medvinsky, (hereinafter referred to as Medvinsky) and further in view of U.S. PG Publication No. 20150086088 A1 from King, (hereinafter referred to as King) teaches; 

A method for minimal and anonymous identification of a user entitled to be a beneficiary of rights and having an identity document issued by an issuing authority, said identity document containing machine-readable ID data signed with a public key belonging a private/public key pair of the issuing authority, the method comprising the following steps:

interacting with a source of rights from a user terminal,

at said source, communicating to the user terminal a zero-knowledge proof-generating verification program, as well as a specific character string representative of said rights, said verification program having a private input and a public input and having access to the public key of said key pair,
 
at said user terminal:

reading from said identity document a machine-readable ID data, wherein said ID data have been signed with a public key of an issuing authority,

receiving and generating a hash code of a combination of said specific character string received from the source and the machine-readable ID data read from the identity document,

executing the zero-knowledge proof-generating verification program using as a private input said machine-readable ID data and as a public input said hash code, so as to check, using said public key, that the identity document has been issued by said authority, and generate a proof of execution of said program,


executing a corresponding zero-knowledge proof verification program with the same public input and checking the validity of said proof of execution,

if the proof of execution is valid, granting said rights to said user terminal, wherein no relation between the hash code received at said source and said identity document can be established by said source, thus preserving user anonymity

	However, the prior art of record fails to teach;

wherein said character string is unique to given rights for a given period of time, and there is no relationship between different codes obtained in time for said user so that user anonymity as regards the ID data is preserved.

The above features are found in independent claims 13 and 21.

wherein said combination is based on a random number provided by said source, and wherein the number of times rights are granted for said 

	The above feature is found in independent claim 21.

7)	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474.  The examiner can normally be reached on Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL R KLOBERG/Examiner, Art Unit 3698

/HANI M KAZIMI/Primary Examiner, Art Unit 3691